MEMORANDUM **
The United States complied with the jurisdictional requirements of 26 U.S.C. §§ 7401 and 7403. Publication of a delegation order was not required to effect a valid delegation of the Secretary of Treasury to commence this action. United States v. Saunders, 951 F.2d 1065, 1067-68 (9th Cir.1991). The suit was validly authorized by the delegate of the Chief Counsel for the Internal Revenue Service. Contrary to the Holms’ argument, a United States Attorney is authorized to commence an action to convert an Internal Revenue Service assessment into a judgment. 28 U.S.C. § 547(2). Further, a United States Attorney may delegate an assistant United States Attorney to commence such an action on her behalf. 28 U.S.C. § 542.
*963The district court did not abuse its discretion in denying the Holms’ motion to reopen discovery given the Holms’ lack of diligence in pursuing discovery prior to the discovery deadline and the Holms’ refusal to meet with IRS agents prior to trial.
Finally, after a careful review of the record and consideration of the arguments presented, we conclude that the judgment of assessment was supported by the evidence and was not arbitrary or capricious. See United States v. Janis, 428 U.S. 433, 441-12, 96 S.Ct. 3021, 49 L.Ed.2d 1046 (1976).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.